Mr. Justice Waterman delivered the opinion of the Court. We are told by the briefs filed in this cause, that the controversy is entirely as to certain pleadings filed in an action of assumpsit. The abstract here filed is as follows: “ page. The transcript in this case shows the following: 3-7 1. Declaration filed January 31, 1896. - 11 2. Summons issued January 31, 1896. 12 3. Return on summons February 7, 1896. 12-14 4. Plea and affidavit of defendant filed February 17, 1896. 15-16 5. Replication of plaintiff filed February 24, 1896. 16 6. Rule on defendant to rejoin February 25, 1896. 17 7. Demurrer on replication filed March 3,1896. 18 8. Ruling of the court sustaining demurrer, carrying back to plea and requiring defendant to plead over, entered March 19, 1896. 19-20 9. Plea and affidavit of defendant filed March 24, 1896. 21 10. Motion of plaintiff filed March 31, 1896. 21-22 11. Judgment on motion rendered March 31, 1896. 33-24-25 12. Bill of exceptions filed April 28, 1896. 25 13. Bond filed April 16, 1896.” Such an abstract gives us no information from which we can determine what the issue involved is. It is not an abstract but a mere index. For want of a proper abstract, the judgment of the Circuit Court is affirmed.